Citation Nr: 9906450	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  95-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of concussion with traumatic brain disease, post-
traumatic encephalopathy, personality change, and post-
traumatic headaches, currently evaluated 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to February 
1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1994 RO decision which denied an increase in 
a 30 percent rating for service-connected chronic brain 
syndrome.  The veteran appealed for an increased rating.  A 
personal hearing was held before an RO hearing officer in 
June 1995.  In a September 1995 decision, the RO granted an 
increased 50 percent rating for the veteran's disability, now 
characterized as residuals of concussion with traumatic brain 
disease, post-traumatic encephalopathy, personality change, 
and post-traumatic headaches.  A hearing before a member of 
the Board was requested and scheduled, but the veteran failed 
to report for such hearing.


REMAND

The veteran's claim for an increased rating for residuals of 
concussion with traumatic brain disease, post-traumatic 
encephalopathy, personality change, and post-traumatic 
headaches is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This duty includes obtaining all relevant 
private and governmental records, and, when indicated by the 
circumstances of the case, ordering a medical examination.  
Murphy, supra; Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran's disorder was initially evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8045, pertaining to brain 
disease due to trauma, and under 38 C.F.R. § 4.132, 
Diagnostic Code 9304, pertaining to dementia associated with 
brain trauma.  The Board notes that the psychiatric rating 
criteria of the VA Schedule for Rating Disabilities were 
revised effective November 7, 1996 and are now found in 
38 C.F.R. § 4.130 (1998).  The new rating criteria must be 
applied to the veteran's case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Moreover, the Board notes that the 
statement of the case and two supplemental statements of the 
case failed to cite and discuss the new psychiatric rating 
criteria, and such should be accomplished.  38 C.F.R. 
§§ 19.29, 19.31 (1998).

The most recent medical evidence of record are VA 
examinations which were conducted in July 1995, including a 
neurological examination, a psychiatric examination, and 
psychological testing.  On neurological examination, the 
diagnoses were status post concussion with traumatic brain 
disease, post-traumatic encephalopathy, and personality 
change with episodic dyscontrol; post-traumatic headaches 
secondary to the first diagnosis; and recent onset of 
vertigo, rule out brain stem etiology.  On psychiatric 
examination, the diagnosis was personality change due to head 
trauma.  Psychological testing suggested questionable adult 
residual attention deficit disorder, depressed mood, and 
likely dysfunction in subcortical areas.  A magnetic 
resonance imaging study was recommended to rule out a 
subcortical process.

Since it has been well over three years since the veteran's 
last VA compensation examinations, and he claims a worsened 
condition, the duty to assist warrants current psychiatric 
and neurological examinations.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Any relevant ongoing medical records should also 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Finally, the RO should consider whether separate ratings may 
be assigned for any distinct psychiatric and neurological 
impairments associated with the service-connected condition.  
See 38 C.F.R. §§ 4.14, 4.25(b), 4.124a, Code 8045, 
4.126(c),(d) (1998).

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ask the veteran to 
identify (names, addresses and dates) all 
sources of VA or non-VA treatment or 
examination for his service-connected 
disability since 1995.  The veteran 
should be requested to complete and 
return the necessary authorization forms, 
and the RO should obtain copies of the 
related medical records.
 
2.  After all the foregoing records are 
associated with the claims folder, the 
veteran should undergo VA psychiatric and 
neurological examinations to assess the 
severity of his service-connected 
residuals of concussion with traumatic 
brain disease, post-traumatic 
encephalopathy, personality change, and 
post-traumatic headaches.  The claims 
folder must be provided to and reviewed 
by the examiners, who should consider the 
veteran's entire history.  

The psychiatric examination should 
include findings which are responsive to 
the new rating criteria of 38 C.F.R. 
§ 4.130, Code 9304.  The psychiatrist 
should assess the degree of occupational 
and social impairment due to any 
psychiatric component of the veteran's 
service-connected disorder; a Global 
Assessment of Functioning (GAF) score 
should be assigned and explained.

The examining neurologist should clearly 
identify any separate neurological 
component of the service-connected 
residuals of concussion, and the severity 
of any such neurological impairment 
should be described.  All indicated tests 
and studies should be performed.
 
3.  Thereafter, the RO should review the 
claim for an increased rating for 
residuals of concussion with traumatic 
brain disease, post-traumatic 
encephalopathy, personality change, and 
post-traumatic headaches.  This should 
include consideration of whether or not 
there are separate psychiatric and 
neurological impairments which may be 
rated separately.    If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (which 
includes the new psychiatric rating 
criteria) and given an opportunity to 
respond.  Then, the case should be 
returned to the Board.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals).  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


